December 9, 2005

Mr. R. Kristin Weaver
5930 E-Royal Lane, PMB 121
Dallas, TX 75230

Mr. Mark M. Donheiser
Mathis & Donheiser, P.C.
2001 Ross Avenue, Suite 4600
Dallas, TX 75201

RE:   Case Number:  04-0346
      Court of Appeals Number:  11-03-00028-CV
      Trial Court Number:  00-2913-F

Style:      ROYCE B. WEST, JULIA L. S. GOODEN, A/K/A JULIA L. S. GOODEN-
      WOOD, AND ROBINSON WEST & GOODEN, P.C.
      v.
      MALCOM S. ROBINSON

Dear Counsel:

      Today, the Supreme Court of Texas granted the petition for review  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  This is the judgment that will issue in mandate  form  to
the lower court if no motion for rehearing is filed or  if  a  filed  motion
for rehearing is denied.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures

|cc:|Ms. Sherry        |
|   |Williamson        |
|   |Mr. Jim Hamlin    |